               Case 18-14506-LMI        Doc 224       Filed 10/26/18   Page 1 of 8




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

In re:

MIAMI BEVERLY, LLC                                           CASE NO. 18-14506-BKC-LMI
                                                             Chapter 11 (Lead Case)

                                                             Jointly Administered
1336 NW 60, LLC                                              CASE NO. 18-14509-BKC-LMI
REVEREND, LLC                                                CASE NO. 18-14510-BKC-LMI
13300 ALEXANDRA DR. HOLDINGS, LLC                            CASE NO. 18-14511 -BKC-LMI
THE HOLDINGS AT CITY, LLC                                    CASE NO. 18-14512-BKC-LMI

               Debtors.


             AGREED EX PARTE MOTION FOR EXTENSION OF TIME FOR
          CREDITORS TO FILE RESPONSE TO EQUITY HOLDERS' OBJECTION
         TO CLAIMS FILED BY TENANTS AND FORMER TENANTS (ECF NO. 169)

          Creditors, GAYNISHA WILLIAMS, NATHANAEL MARS, LAKEISHA CHATFIELD,

TAMARA CHATFIELD (a minor), and SHANNON DANIELS (collectively "Creditors"), by

and through undersigned counsel, files this Agreed Ex Parte Motion for Extension of Time to

File Response to Equity Holders' Objection to Claims Filed by Tenants and Former Tenants (ECF

No. 169), and in support thereof states as follows:

          1.   On September 26, 2018 Equity Holders filed their Objection to Claims Filed by

Tenants and Former Tenants (the "Objection") (ECF No. 169), objecting to the claims of the

following creditors: Gaynisha Williams (Proof of Claim No. 3), Nathanael Mars (Proof of Claim

No. 4), Lakeisha Chatfield (Proof of Claim No. 5), Shannon Daniels (Proof of Claim No. 6), and

Lakeisha Chatfield on behalf of her daughter TC (Proof of Claim No. 7).

          2.   The deadline for the Creditors to file a response to the Objection is October 26,

2018.


46802285;1
               Case 18-14506-LMI         Doc 224      Filed 10/26/18     Page 2 of 8




        3.      Creditors seek a two week extension of time to file their response to the Objection

through and including, November 9, 2018.

       4.       This is Creditors first request for an extension of time to file a response, and this

motion is filed in good faith and not for dilatory purposes.

        5.      Creditors have conferred with Equity Holders counsel and Equity Holders has no

objection and agrees to the extension sought herein. An agreed order is being uploaded together

with the filing of this motion in the folin attached hereto.

        WHEREFORE, Creditors respectfully request that the Court enter an Order granting the

Creditors a two week extension, through and including, November 9, 2018, in which to file a

response to the Objection, and for such further relief as this Court may deem just and proper.

       Dated: October 26, 2018

                                               Respectfully submitted,

                                               AKERMAN LLP
                                               Three Brickell City Centre
                                               98 Southeast Seventh Street
                                               Suite 1100
                                               Miami, FL 33131
                                               Telephone: (305) 374-5600
                                               Facsimile: (305) 374-5095

                                               By: /s/ Joanne Gelfand
                                                   Joanne Gelfand, Esq.
                                                   Florida Bar No.: 515965
                                                   Email: joanne.gelfand@akeiman.corn
                                                   Luis R. Casas, Esq.
                                                   Florida Bar No.: 0094222
                                                   Email: luis.casasmeyer@akerrnan.com

                                               Co-Counsel for Gaynisha Williams, Nathanael
                                               Mars, Lake isha Chatfield, Tamara Chatfield (a
                                               minor), and Shannon Daniels




46802285;1	                                       2
              Case 18-14506-LMI         Doc 224       Filed 10/26/18   Page 3 of 8




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 26, 2018 I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF. I also certify that a true and correct copy

of the foregoing is being served this day via transmission of Notice of Electronic Filing

generated by CM/ECF on those parties registered to receive electronic notices of filing in this

case as indicated on the attached Service List.

                                                       By: /s/ Joanne Gelfand
                                                             Joanne Gelfand




46802285;1	                                       3
               Case 18-14506-LMI       Doc 224       Filed 10/26/18   Page 4 of 8




                                        SERVICE LIST

18-14506-LMI Notice via CM/ECF to the following:

Ido J Alexander, Esq. on behalf of Debtor 13300 Alexandria Dr. Holdings, LLC
ij a@lsaslaw.com, info @ls aslaw. com, as1awp11c@ecf. inforuptcy. corn, jb@lsaslaw.com,
zbs@lsaslaw.com

Ido J Alexander, Esq. on behalf of Debtor 1336 NW 60 LLC
ija@lsaslaw.com, info@lsaslaw.com, aslawpfic@ecEinforuptcy .com, jb@lsaslaw.com,
zb s@lsaslaw. corn

Ido J Alexander, Esq. on behalf of Debtor Miami Beverly, LLC
ija@lsaslaw.com, info@lsaslaw.com, aslawp11c@ecf.inforuptcy .com, jb@lsaslaw.com,
zbs@lsaslaw.com

Ido J Alexander, Esq. on behalf of Debtor Reverend, LLC
ija@lsaslaw.com, info@lsaslaw.corn, aslawp11c@ecf.inforuptcy .com, jb@lsaslaw.com,
zbs@lsaslaw.com

Ido J Alexander, Esq. on behalf of Debtor The Holdings at City, LLC
ija@lsaslaw.com, info @ls aslaw. corn, aslawpllc @ecf. inforuptcy. corn, jb@lsaslaw.corn,
zbs@lsaslaw.com

Luis R Casas, Esq, on behalf of Creditor Gaynisha Williams
luis.casasmeyer@akerman.com, janet.salinas@akerman.com

Luis R Casas, Esq. on behalf of Creditor Lakeisha Chatfield
luis.casasmeyer@akerman.com, janet.salinas@akerman.com

Luis R Casas, Esq. on behalf of Creditor Nathanael Mars
luis.casasmeyer@akerman.com, janet.salinas@akerman.com

Luis R Casas, Esq. on behalf of Creditor Shannon Daniels
luis.casasmeyer@akerman.com, janet.salinas@akerman.com

Luis R Casas, Esq. on behalf of Creditor Tamara Chatfield
luis.casasmeyer@akerman.com, janet.safinas@akerman.com

Joanne Gelfand, Esq. on behalf of Creditor Gaynisha Williams
joanne.gelfand@akerman.com, janet.salinas@akerman.com

Joanne Gelfand, Esq. on behalf of Creditor Lakeisha Chatfield
joanne.gelfand@akerman.com, janet.salinas@akerman.com



46802285;1	                                      4
              Case 18-14506-LMI      Doc 224      Filed 10/26/18   Page 5 of 8




Joanne Gelfand, Esq. on behalf of Creditor Nathanael Mars
joanne.gelfand@akerman.com, janet.salinas@akerman.com

Joanne Gelfand, Esq. on behalf of Creditor Shannon Daniels
joanne.gelfand@akerman.corn, janet.salinas@akerman.com

Joanne Gelfand, Esq. on behalf of Creditor Tamara Chatfield
joanne.gelfand@akerman.corn, janet.salinas@akeinian.com

Michael S Hoffman, Esq. on behalf of Creditor Miami Development & Holdings, LLC
Mshoffman@hlalaw.com, hlaecf@gmail.com, kszolis@hlalaw.com, agarcia@hlalaw.com,
mshoffman@ect courtdrive.com

Thomas M Messana, Esq. on behalf of Interested Party Linda Leali
tmessana@messana-law.com, emair@messana-law.corn, thurley@messana-law.com,
tmessana@bellsouth.net, nbarrus@messana-law.com, mwslawfirm@gmail.com,
cbroussard@messana-law.corn, amanzano@messana-law.corn

Barnaby L MM, Esq. on behalf of Creditor City of Miami
bmin@miamigov.com, kjones@miamigov.com

Gary M Murphree, Esq. on behalf of Interested Party Abraham Vaknin
gmm@amlaw-miami.corn, babreu@amlaw-miami.com, mramirez@amlaw-miami.com,
amlaw.bestcase@gmail.com, abreubr75008 @notify.b estc ase. corn

Gary M Murphree, Esq. on behalf of Interested Party Denise Vaknin
gmm@amlaw-miami.com, babreu@amlaw-miami.com, mramirez@amlaw-miami.com,
amlaw. b este as e @ gmail. com, abreubr75008@notify. b estcas e. corn

Office of the US Trustee
USTPRegion21 .MM.ECF@usdoj .gov

Felipe Plechac-Diaz, Esq. on behalf of Debtor Miami Beverly, LLC
fpd@lsaslaw.com, fplechacdiaz@ecf.inforuptcy.com, zbs@lsaslaw.corn, info@lsaslaw.com,
jb@lsaslaw.com, kc@lsaslaw.com

Steven D Schneiderman, Esq. on behalf of U.S. Trustee Office of the US Trustee
Steven.D.Schneiderman@usdoj.gov

Rebecca P Schram, Esq. on behalf of Creditor Gaynisha Williams
rschram@lsgmi.org, pberrios@legalservicesmiami.org, pleadings@legalservicesmiami.org

Rebecca P Schram, Esq. on behalf of Creditor Lakeisha Chatfield
rschram@lsgmi.org, pberrios@legalservicesmiami.org, pleadings@legalservicesmiami.org



46802285;1	                                   5
             Case 18-14506-LMI      Doc 224     Filed 10/26/18   Page 6 of 8




Rebecca P Schram, Esq. on behalf of Creditor Nathanael Mars
rschram@lsgmi.org, pberrios@legalservicesmiami.org, pleadings@legalservicesmiami.org

Rebecca P Schram, Esq. on behalf of Creditor Shannon Daniels
rschram@lsgmi.org, pberrios@legalservicesmiami.org, pleadings@legalservicesmiami.org

Rebecca P Schram, Esq. on behalf of Creditor Tamara Chatfield
rschram@lsgmi.org, pberrios@legalservicesmiami.org, pleadings@legalservicesmiami.org

Zach B Shelomith, Esq. on behalf of Debtor Miami Beverly, LLC
zbs@lsaslaw.com, fpd@lsaslaw.com, jb@lsaslaw.com, info@lsaslaw.com,
zshelomith@ecf, inforuptcy. corn




46802285;1	                                 6
               Case 18-14506-LMI      Doc 224    Filed 10/26/18    Page 7 of 8




                               [PROPOSED ORDER]




                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION
                                  www.flsb.uscourts.gov

In re:

MIAMI BEVERLY, LLC                                        CASE NO, 18-14506-BKC-LMI
                                                          Chapter 11 (Lead Case)

                                                          Jointly Administered
1336 NW 60, LLC                                           CASE NO. 18-14509-BKC-LMI
REVEREND, LLC                                             CASE NO. 18-14510-BKC-LMI
13300 ALEXANDRA DR. HOLDINGS, LLC                         CASE NO. 18-14511-BKC-LMI
THE HOLDINGS AT CITY, LLC                                 CASE NO, 18-14512-BKC-LMI

               Debtors.


    ORDER GRANTING AGREED EX PARTE MOTION FOR EXTENSION OF
TIME FOR CREDITORS TO FILE RESPONSE TO EQUITY HOLDERS' OBJECTION
   TO CLAIMS FILED BY TENANTS AND FORMER TENANTS (ECF NO. 169)

         THIS CAUSE came before the Court upon the Agreed Ex Parte Motion for Extension of

Time for Creditors to File Response to Equity Holders' Objection to Claims Filed by Tenants and

46803671;1
               Case 18-14506-LMI        Doc 224     Filed 10/26/18      Page 8 of 8




Former Tenants (ECF No. 169) [ECF No.	1 (the "Motion"). The Court, having reviewed the

Motion and record in this case, having noted that the parties are in agreement with the entry of this

order, finding sufficient cause to grant the relief requested, and being otherwise fully advised in

the premises, it is hereby

         ORDERED as follows:

         1.    The Agreed Ex Parte Motion for Extension of Time for Creditors to File a Response

to Equity Holders' Objection to Claims Filed by Tenants and Fanner Tenants (ECF No. 169) [ECF

No. 	] is GRANTED.

         2.    Creditors, Gaynisha Williams, Nathanael Mars, Lakeisha Chafield, Tamara

Chatfield (a minor), and Shannon Daniels (collectively "Creditors"), shall have a two week

extension through and including, November 9, 2018, to file a response to Equity Holders'

Objection to Claims Filed by Tenants and Former Tenants (ECF No. 169).

                                                   ###

Submitted by:
Joanne Gelfand, Esq.
Florida Bar No, 515965
Co-Counsel for Gaynisha Williams, Nathanael Mars, Lake isha Chatfield,
Tamara Chatfield (a minor), and Shannon Daniels
AKERMAN LLP
98 Southeast Seventh Street, 11th Floor
Miami, Florida 33131
Telephone: (305) 374-5600
Facsimile. (305) 374-5095
Email: ioanne.gelfandakerman.com

(Attorney Gelfand is directed to serve a conformed copy of this order immediately upon receipt
to all parties of interest.)




46803671;1
